Exhibit 10.1






COLE CREDIT PROPERTY TRUST V, INC.
Up to $1,500,000,000 of Shares of Class A Common Stock and Class T Common Stock


SECOND AMENDED AND RESTATED DEALER MANAGER AGREEMENT
August 1, 2017
Cole Capital Corporation
2325 East Camelback Road
Suite 1100
Phoenix, Arizona 85016
Ladies and Gentlemen:
This Second Amended and Restated Dealer Manager Agreement (the “Agreement”)
amends, restates and replaces in full that certain Amended and Restated Dealer
Manager Agreement dated April 29, 2016 by and between Cole Credit Property Trust
V, Inc., a Maryland corporation (the “Company”), and Cole Capital Corporation
(the “Dealer Manager”), as amended by that certain Amendment No. 1 to Amended
and Restated Dealer Manager Agreement between the Company and the Dealer Manager
dated October 5, 2016.
The Company has registered for a public sale a maximum of $1,500,000,000 in
shares of Class A common stock, $0.01 par value per share (“Class A Shares”),
and Class T common stock, $0.01 par value per share (“Class T Shares”) (the
Class A Shares and the Class T Shares, collectively, the “Shares” or the
“Stock”), consisting of (a) up to $660,000,000 in Class A Shares in the primary
offering at a price of $26.37 per share (subject in certain circumstances to
discounts based upon the volume of shares purchased and for certain categories
of purchasers), (b) up to $540,000,000 in Class T Shares in the primary offering
at a price of $25.26 per share (subject in certain circumstances to discounts
based upon the volume of shares purchased and for certain categories of
purchasers), (c) up to $165,000,000 in Class A Shares pursuant to the Company’s
distribution reinvestment plan at a purchase price of $24.00 per share and (d)
up to $135,000,000 in Class T Shares pursuant to the Company’s distribution
reinvestment plan at a purchase price of $24.00 per share, all upon the other
terms and subject to the conditions set forth in the Prospectus (as defined in
Section 1.1, below) (the “Offering”). The aforementioned per share prices at
which the Shares are being offered pursuant to the Offering are based on the
estimated per share net asset value (“NAV”) of the Company as determined by the
Company’s board of directors as of December 31, 2016, plus, in the case of the
primary offering, applicable commissions and fees. Subsequent estimates of the
Company’s NAV will be made by the Company’s board of directors at least
annually. Upon any subsequent estimate of the Company’s NAV, the per share price
for Shares in the Company’s primary offering and the Company’s distribution
reinvestment plan will be equal to the most recent NAV as determined by the
Company’s board of directors divided by the number of Shares outstanding as of
the date of the most recent NAV determination, plus, in the case of the primary
offering, applicable commissions and fees. The Company reserves the right to
reallocate the Shares included in the Offering among the classes of Shares and
between those offered pursuant to the primary offering and those offered
pursuant to the distribution reinvestment plan. There shall be a minimum
purchase by any one person of $2,500 (except as otherwise indicated in the
Prospectus or in any letter or memorandum from the Company to the Dealer
Manager). Terms not defined in this Agreement shall have the same meaning as in
the Prospectus. In connection therewith, the Company hereby agrees with you, the
Dealer Manager, as follows:



1.
Representations and Warranties of the Company

As an inducement to the Dealer Manager to enter into this Agreement, the Company
represents and warrants to the Dealer Manager that:
1.1. A registration statement (Registration No. 333-215274) on Form S-11 with
respect to the Company has been prepared by the Company in accordance with
applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the applicable rules and regulations (the “Rules and
Regulations”) of the Securities and Exchange Commission (the “SEC”) promulgated
thereunder, covering the Shares. Such registration statement, including any
amendment thereto filed prior to the date hereof, has become effective. Copies
of such registration statement and each amendment thereto have been or will be
delivered to the Dealer Manager. The registration statement and prospectus
contained therein, as finally amended at the effective date of the registration
statement, are respectively hereinafter referred to as the “Registration



--------------------------------------------------------------------------------





Statement” and the “Prospectus,” except that if the Company files a Prospectus
or a prospectus supplement pursuant to Rule 424(b) under the Securities Act, or
if the Company files a post-effective amendment to the Registration Statement,
the term “Prospectus” includes the prospectus filed pursuant to Rule 424(b) or
the prospectus included in such post-effective amendment. “Effective Date” shall
mean each date and time that the Registration Statement and any post-effective
amendment or amendments thereto became or becomes effective.
1.2. On the Effective Date, the Registration Statement did, and when the
Prospectus was first filed in accordance with Rule 424(b), the Prospectus (and
any supplement thereto) did (and will), comply in all material respects with the
applicable requirements of the Securities Act; on the Effective Date and on the
date hereof, the Registration Statement did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading; and on the date of any filing pursuant to Rule 424(b), the
Prospectus (together with any supplement thereto) will not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
1.3. The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Prospectus,
and is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction which requires such qualification.
1.4. The Company’s authorized equity capitalization is as set forth in the
Prospectus.
1.5. All issued and outstanding securities of the Company have been duly and
validly authorized and issued and are fully paid and nonassessable; and none of
such securities were issued in violation of the preemptive rights of any holders
of any security of the Company or similar contractual rights granted by the
Company. The offers and sales of the outstanding securities of the Company were
at all relevant times either registered under the Securities Act, the applicable
state securities or “blue sky” laws, or, based in part on the representations
and warranties of the purchasers of such securities, exempt from such
registration requirements. The holders of outstanding shares of capital stock of
the Company are not entitled to preemptive or other rights to subscribe for the
Shares; and, except as set forth in the Prospectus and for the Company’s
distribution reinvestment plan, no options, warrants or other rights to
purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for, shares of capital stock of or
ownership interests in the Company are outstanding.
1.6. At the time of the issuance of the Shares, the Shares will have been duly
authorized and validly issued, and upon payment therefor, will be fully paid and
nonassessable and will conform to the description thereof contained in the
Prospectus.
1.7. The Company has full legal right, power and authority to enter into this
Agreement and to perform the transactions contemplated hereby, except to the
extent that the enforceability of the indemnity and/or contribution provisions
contained in Section 4 of this Agreement may be limited under applicable
securities laws.
1.8. This Agreement has been duly authorized, executed and delivered by the
Company and is a valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms except as the enforceability thereof
may be limited by bankruptcy, insolvency, or similar laws affecting creditors’
rights generally from time to time in effect and by equitable principles of
general applicability.
1.9. The Company intends to use the funds received from the sale of the Shares
as set forth in the “Estimated Use of Proceeds” section of the Prospectus.
1.10. No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution or delivery by the
Company of this Agreement or the issuance and sale by the Company of the Shares,
except such as may be required under the Securities Act or applicable state
securities laws.
1.11. No action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or its
property is pending or, to the knowledge of the Company, threatened that (i)
could reasonably be expected to have a material adverse effect on the
performance of this Agreement by the Company or (ii) could reasonably be
expected to have a material adverse effect on the financial condition,
prospects, earnings, business or properties of the Company, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Prospectus.


2

--------------------------------------------------------------------------------





1.12. Neither the execution and delivery of this Agreement, the issue and sale
of the Shares nor the fulfillment of the terms hereof will conflict with, result
in a breach or violation of, or imposition of any lien, charge or encumbrance
upon any property or assets of the Company pursuant to (i) the charter or
by-laws of the Company, (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Company is a party or
bound or to which its property is subject, or (iii) any statute, law, rule, or
regulation, judgment, order or decree applicable to the Company of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any of its properties, except
to the extent that the enforceability of the indemnity and/or contribution
provisions contained in Section 4 of this Agreement may be limited under
applicable securities laws.
1.13. The SEC has not issued any order or, to the Company’s knowledge,
threatened to issue any order preventing or suspending the effectiveness of the
Registration Statement or the use of the Prospectus or any part thereof, and has
not instituted or, to the Company’s knowledge, threatened to institute any
proceedings with respect to such an order.
1.14. The Company qualified as a real estate investment trust pursuant to
Sections 856 through 860 of the Internal Revenue Code of 1986, as amended, for
the taxable year ended December 31, 2014, and no transaction or other event has
occurred or is contemplated which would prevent the Company from continuing to
so qualify.
1.15. The Company is not and, after giving effect to the offering and sale of
the Shares and the application of the proceeds thereof as described in the
Prospectus, will not be an “investment company” as defined in the Investment
Company Act of 1940, as amended.
1.16. To the best of the Company’s knowledge, Deloitte & Touche LLP, who have
certified certain of the financial statements filed with the SEC as part of the
Registration Statement and the Prospectus, is an independent registered public
accounting firm with respect to the Company as required by the Securities Act
and the Rules and Regulations thereof and the Public Company Accounting
Oversight Board.



2.
Covenants of the Company

The Company covenants and agrees with the Dealer Manager that:
2.1. Prior to the termination of the offering of the Shares, the Company will
file every amendment or supplement to the Registration Statement or the
Prospectus that may be required by the SEC. The Company will cause the
Prospectus, properly completed, and any supplement thereto to be filed with the
SEC pursuant to the applicable paragraph of Rule 424(b) within the time period
prescribed. The Company will promptly advise the Dealer Manager (i) when the
Prospectus, and any supplement thereto, shall have been filed (if required) with
the SEC pursuant to Rule 424(b), (ii) when, prior to termination of the offering
of the Shares, any amendment to the Registration Statement shall have been filed
or become effective, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement or of any notice
objecting to its use or the institution or threatening of any proceeding for
that purpose and (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Shares for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its best efforts to prevent the issuance of any
such stop order or the occurrence of any such suspension or objection to the use
of the Registration Statement and, upon such issuance, occurrence or notice of
objection, to obtain as soon as possible the withdrawal of such stop order or
relief from such occurrence or objection, including, if necessary, by filing an
amendment to the Registration Statement or a new registration statement and
using its best efforts to have such amendment or new registration statement
declared effective as soon as practicable.
2.2. If, at any time when a prospectus relating to the Shares is required to be
delivered under the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172), any event occurs as a result
of which the Prospectus as then supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
or the circumstances then prevailing not misleading, or if it shall be necessary
to amend the Registration Statement or supplement the Prospectus to comply with
the Securities Act or the rules thereunder, the Company promptly will (i)
prepare and file with the SEC, an amendment or supplement which will correct
such statement or omission or effect such compliance; and (ii) supply any
supplemented Prospectus to the Dealer Manager in such quantities as it may
reasonably request.
2.3. The Company will, at no expense to the Dealer Manager, furnish the Dealer
Manager with such number of printed copies of the Registration Statement,
including all supplements, amendments and exhibits thereto, as the Dealer
Manager may reasonably request. It will similarly furnish to the Dealer Manager,
and others designated by the Dealer Manager,


3

--------------------------------------------------------------------------------





as many copies as the Dealer Manager may reasonably request in connection with
the offering of the Shares of: (a) the Prospectus in preliminary and final form
and every form of supplemental or amended prospectus; (b) this Agreement; and
(c) any other printed sales literature or other materials (provided that the use
of said sales literature and other materials has been first approved for use by
the Company and all appropriate regulatory agencies).
2.4. The Company will endeavor in good faith, in cooperation with the Dealer
Manager, to qualify the Shares for offering and sale under the securities laws
of such jurisdictions as the Dealer Manager may reasonably designate and use all
reasonable efforts to file and make such statements or reports at such times as
are or may be required to continue the qualification of the Shares for offering
and sale under the securities laws of such jurisdiction. The Company will
furnish to the Dealer Manager a copy of such papers filed by the Company in
connection with any such qualification.
 

3.
Obligations and Compensation of Dealer Manager

3.1. The Company hereby appoints the Dealer Manager as its agent and principal
distributor for the purpose of selling for cash up to a maximum of
$1,500,000,000 in Shares (or such other amount as the Company allocates to the
primary Offering of Shares as described in the first paragraph of this
Agreement) through the dealers selected to participate in the distribution of
Shares in the Offering who have executed Selected Dealer Agreements with the
Dealer Manager (each, a “Dealer” and, collectively, the “Dealers”), all of whom
shall be members of the Financial Industry Regulatory Authority, Inc. (“FINRA”).
The Dealer Manager may also sell Shares for cash directly to its own clients and
customers at the public offering price and subject to the terms and conditions
stated in the Prospectus. The Dealer Manager hereby accepts such agency and
distributorship and agrees to use its best efforts to sell the Shares on said
terms and conditions. The Dealer Manager represents to the Company that (i) it
is a member of FINRA; (ii) it and its employees and representatives have all
required licenses and registrations to act under this Agreement; and (iii) it
has established and implemented anti-money laundering compliance programs in
accordance with applicable law, including applicable FINRA rules, SEC rules, and
the USA PATRIOT Act of 2001, reasonably designed to detect and cause the
reporting of suspicious transactions in connection with the sale of Shares of
the Company.
3.2. The Dealer Manager and the Dealers shall commence the offering of the
Shares for cash to the public only in jurisdictions in which the Shares are
registered or qualified for sale or in which such offering is otherwise
permitted. The Dealer Manager and the Dealers will suspend or terminate offering
of the Shares upon request of the Company at any time and will resume offering
the Shares upon subsequent request of the Company.
3.3. Except as provided in the “Plan of Distribution” section of the Prospectus,
as compensation for the services rendered by the Dealer Manager, the Company
agrees that it will pay to the Dealer Manager selling commissions in the amount
of 7.0% of the gross proceeds of the Class A Shares sold and 3.0% of the gross
proceeds of the Class T Shares sold, plus a dealer manager fee in the amount of
2.0% of the gross proceeds of the Shares sold to the public; provided, however,
that there shall be no selling commissions and no dealer manager fees paid for
sales of Shares under the Company’s distribution reinvestment plan. In addition,
the Company agrees that it will pay to the Dealer Manager a monthly distribution
and stockholder servicing fee that will be calculated on a daily basis in an
amount equal to 1/365th of 1.0% of the Company’s per share NAV of Class T Shares
sold, excluding Class T Shares sold pursuant to the distribution reinvestment
plan. The Company will cease paying the distribution and stockholder servicing
fee with respect to Class T Shares sold in the Offering at the earliest of
(i) the end of the month in which the transfer agent, on behalf of the Company,
determines that total distribution and stockholder servicing fees paid by a
stockholder within his or her individual account would be equal to 4.0% of the
stockholder’s total gross investment amount at the time of the purchase of the
primary Class T shares held in such account, or a lower limit agreed upon
between the Dealer Manager and the Dealer at the time such Class T shares were
sold; (ii) the date on which the aggregate underwriting compensation from all
sources equals 10.0% of the gross proceeds from the sale of Shares, excluding
Shares sold pursuant to the distribution reinvestment plan; (iii) the fourth
anniversary of the last day of the month in which the Offering (excluding the
offering of shares pursuant to the Company’s distribution reinvestment plan
offering) terminates; (iv) the date such Class T share is no longer outstanding;
and (v) the date the Company effects a liquidity event. The distribution and
stockholder servicing fee relates to the share or shares sold. Payments to the
Dealer Manager shall be made by the end of the week following the week in which
Shares are sold by wire transfer of immediately available funds to an account
designated by the Dealer Manager. Notwithstanding the foregoing, the Dealer
Manager will reallow all of the selling commissions to Dealers. The Dealer
Manager also may reallow all or a portion of the dealer manager fee and the
distribution and stockholder servicing fee to Dealers; provided, however, that
with respect to any individual investment, the Dealer Manager will not re-allow
the related distribution and stockholder servicing fee to a Dealer if such
Dealer ceases to hold the account related to such investment. In addition, the
Dealer Manager will not reallow the distribution and stockholder servicing fee
to any Dealer if such Dealer has not executed a Selected Dealer Agreement with
the Dealer Manager or if the Dealer’s previously executed Selected Dealer
Agreement with the Dealer Manager is terminated. In any instance in which the
Dealer


4

--------------------------------------------------------------------------------





Manager does not re-allow the distribution and stockholder servicing fee to a
Dealer, the Dealer Manager will return such fee to the Company. If, for any
reason, a sale is cancelled or rescinded, the Dealer Manager shall return to the
Company the selling commission, the dealer manager fee and the distribution and
stockholder servicing fee paid to it with respect to such sale. The Company will
not be liable or responsible to any Dealer for direct payment of commissions to
such Dealer, it being the sole and exclusive responsibility of the Dealer
Manager to make payment of commissions to Dealers. Notwithstanding the above, at
its discretion, the Company may act as agent of the Dealer Manager by making
direct payment of commissions to such Dealers without incurring any liability
therefore.
3.4. The Dealer Manager shall use and distribute, in conjunction with the offer
and sale of any Shares, only the Prospectus and such sales literature and
advertising as shall have been previously approved in writing by the Company.
3.5. The Dealer Manager acknowledges that the Company may reimburse its advisor
for underwriting expenses not covered by the selling commissions, dealer manager
fee and distribution and stockholder servicing fee set forth in Section 3.3, but
only to the extent that the total of such reimbursements for underwriting
expenses and the selling commissions, dealer manager fee and distribution and
stockholder servicing fee set forth in Section 3.3 is no more than 10.0% of the
gross offering proceeds of the Shares sold in the Offering, excluding proceeds
from the distribution reinvestment plan. In no event will total underwriting
compensation exceed 10.0% of the gross proceeds of the Shares sold in the
Offering, excluding proceeds from the distribution reinvestment plan.



4.
Indemnification

4.1. The Company agrees to indemnify and hold harmless the Dealer Manager and
the directors, officers, employees and agents of the Dealer Manager, each person
who controls the Dealer Manager within the meaning of either the Securities Act
or the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
each affiliate of the Dealer Manager (such directors, officers, employees,
agents, controlling persons and affiliates being referred to collectively as
“Dealer Manager Affiliates” and, individually, as a “Dealer Manager Affiliate”)
against any and all losses, claims, damages or liabilities (“Losses”), joint or
several, to which they or any of them may become subject under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such Losses (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement for the registration
of the Shares as originally filed or in any amendment thereof, or in the
Prospectus or in any amendment thereof or supplement thereto, or in any blue sky
application or other document executed by the Company or on its behalf
specifically for the purpose of qualifying any or all of the Shares for sale
under the securities laws of any jurisdiction (a “Blue Sky Application”), or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such Losses or action; provided,
however , that the Company shall not indemnify or hold harmless the Dealer
Manager or any Dealer Manager Affiliates in any such case to the extent that any
such Loss arises out of, or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission in the information relating to the
Dealer Manager that appears in the following sections of the Prospectus or any
amendment thereof: Prospectus Summary – Our Dealer Manager; Management – Dealer
Manager; and Plan of Distribution – Cole Capital Corporation (collectively, the
“Dealer Manager Sections”). Notwithstanding the foregoing, the Company shall not
indemnify or hold harmless the Dealer Manager or any Dealer Manager Affiliates
in any manner that would be inconsistent with the provisions of Section II.G. of
the Statement of Policy Regarding Real Estate Investment Trusts of the North
American Securities Administrators Association, Inc., effective May 7, 2007, as
may be amended (the “NASAA Guidelines”). In particular, but without limitation,
the Company shall not be required to provide indemnity or hold harmless any
person under this Section 4.1 for any Loss or expense unless: (i) the person
seeking indemnification has determined, in good faith, that its course of
conduct was in the best interests of the Company; (ii) the person seeking
indemnification was acting on behalf of or performing services on behalf of the
Company; (iii) the Loss or expense was not the result of negligence or
misconduct on the part of the person seeking indemnification; and (iv) any Loss
or expense is recoverable only out of the net assets of the Company and not from
the personal assets of the Company’s stockholders. This indemnity agreement will
be in addition to any liability which the Company may otherwise have.
In addition, the Company shall not indemnify or hold harmless the Dealer Manager
or any Dealer Manager Affiliates for liabilities arising from or out of a
violation of state or federal securities laws, unless one or more of the
following conditions are met:
(a) there has been a successful adjudication on the merits of each count
involving alleged securities law violations;


5

--------------------------------------------------------------------------------





(b) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction; or
(c) a court of competent jurisdiction approves a settlement of the claims
against the indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which the securities
were offered as to indemnification for violations of securities laws.
The advancement of Company funds to the Dealer Manager or any Dealer Manager
Affiliate for legal expenses and other costs incurred as a result of any legal
action for which indemnification is being sought shall be permissible only if
all of the following conditions are satisfied:
(a) the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company;
(b) the legal action is initiated by a third party who is not a stockholder of
the Company or the legal action is initiated by a stockholder of the Company
acting in his or her capacity as such and a court of competent jurisdiction
specifically approves such advancement; and
(c) the Dealer Manager or the Dealer Manager Affiliate undertakes to repay the
advanced funds to the Company, together with the applicable legal rate of
interest thereon, in cases in which the Dealer Manager or the Dealer Manager
Affiliate is found not to be entitled to indemnification.
4.2. The Company agrees to indemnify and hold harmless each Dealer, the
directors, officers, employees and agents of each Dealer, each person who
controls any Dealer within the meaning of either the Securities Act or the
Exchange Act and each affiliate of each Dealer (such directors, officers,
employees, agents, controlling persons and affiliates being referred to
collectively as “Dealer Affiliates” and, individually, as a “Dealer Affiliate”)
against any and all Losses, joint or several, to which they or any of them may
become subject under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, insofar as such
Losses (or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement for the registration of the Shares as originally filed or
in any amendment thereof, or in the Prospectus or in any amendment thereof or
supplement thereto, or in any Blue Sky Application, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such Losses or action; provided, however, that the Company shall not
indemnify or hold harmless a Dealer or any of its Dealer Affiliates in any such
case if it is determined that such Dealer was at fault in connection with the
Loss. Notwithstanding the foregoing, the Company shall not indemnify or hold
harmless the Dealer or any Dealer Affiliates in any manner that would be
inconsistent with the provisions of Section II.G. of the NASAA Guidelines. In
particular, but without limitation, the Company shall not indemnify or hold
harmless a Dealer or any of its Dealer Affiliates for liabilities arising from
or out of a violation of state or federal securities laws, unless one or more of
the following conditions are met:
(a) there has been a successful adjudication on the merits of each count
involving alleged securities law violations;
(b) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction; or
(c) a court of competent jurisdiction approves a settlement of the claims
against the indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which the securities
were offered as to indemnification for violations of securities laws.
This indemnity agreement will be in addition to any liability which the Company
may otherwise have.
4.3. The Dealer Manager agrees to indemnify and hold harmless the Company, each
of its directors, each of its officers who signs the Registration Statement, and
each person who controls the Company within the meaning of either the Securities
Act or the Exchange Act (such directors, officers and controlling persons being
referred to collectively as “Company Affiliates” and, individually, as a
“Company Affiliate”) against any and all Losses, joint or several, to which they
or any of them may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such Losses (or actions in respect thereof) arise out of or are based
upon: (a) any untrue


6

--------------------------------------------------------------------------------





statement or alleged untrue statement of a material fact contained in the
information relating to the Dealer Manager that appears in the Dealer Manager
Sections of the Prospectus or any amendment thereof, or arise out of or are
based upon the omission or alleged omission to state in the Dealer Manager
Sections a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (b) any unauthorized use of sales materials or use of
unauthorized verbal representations concerning the Shares by the Dealer Manager;
or (c) the Dealer Manager’s failure to comply with applicable laws governing
money laundry abatement and anti-terrorist financing efforts, including
applicable FINRA rules, SEC rules and the USA PATRIOT Act of 2001; and, in each
case, agrees to reimburse each such indemnified party, as incurred, for any
legal or other expenses reasonably incurred by it in connection with
investigating or defending any such Losses or action. This indemnity agreement
will be in addition to any liability which the Dealer Manager may otherwise
have.
4.4. Each Dealer, severally, agrees to indemnify and hold harmless the Company,
the Dealer Manager and their respective Company Affiliates and Dealer Manager
Affiliates against any and all Losses, joint or several, to which they or any of
them may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such Losses (or actions in respect thereof) arise out of or are based
upon: (a) any unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Shares by such Dealer or Dealer’s representatives
or agents in violation of Section VII of the Selected Dealer Agreement, in
substantially the form attached hereto as Exhibit A, or otherwise, or any other
violation of Section VII of the Selected Dealer Agreement by Dealer; (b) the
Dealer’s failure to comply with applicable laws governing money laundry
abatement and anti-terrorist financing efforts, including applicable FINRA
rules, SEC rules and the USA PATRIOT Act of 2001; or (c) the Dealer’s failure to
determine the suitability of any purchase as provided for in Section 11 of this
Agreement; and, in each case, will reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by any of them in
connection with investigating or defending any such Losses or action. This
indemnity agreement will be in addition to any liability which any Dealer may
otherwise have.
4.5. Promptly after receipt by an indemnified party under Sections 4.1, 4.2, 4.3
or 4.4 of notice of the commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
Section 4.1, 4.2, 4.3 or 4.4, as the case may be, notify the indemnifying party
in writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under such Section of
this Agreement unless and to the extent it did not otherwise learn of such
action and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in such Section of this Agreement. The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be subject to
approval by the indemnified party, not to be unreasonably withheld or delayed.
Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel) selected by the
indemnifying party, subject to approval by the indemnified party not to be
unreasonably withheld or delayed, and the indemnifying party shall bear the
reasonable fees, costs and expenses of such separate counsel if (i) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel for the indemnified party (subject to approval by the
indemnified party not to be unreasonably withheld or delayed) to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party. An
indemnifying party may settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder but may not do so without the prior written consent of the indemnified
parties, unless such settlement, compromise or consent includes an unconditional
release of each indemnified party from all liability arising out of such claim,
action, suit or proceeding.
4.6. If the right to indemnification provided for in Sections 4.1, 4.2, 4.3 and
4.4 herein would by its terms be available to a person hereunder, but is held to
be unavailable by a court of competent jurisdiction for any reason, then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party as a result of such Losses and expenses in respect
thereof, as incurred, in such proportion as is appropriate to reflect the
relative fault of the Company, the Dealer Manager and the Dealer, as applicable,
in connection with the statements, omissions or other circumstances which
resulted in such Losses or expenses, as well as any other relevant equitable
considerations.


7

--------------------------------------------------------------------------------





The relative fault of the Company, the Dealer Manager and the Dealer, as
applicable, shall be determined by reference to, among other things, the
parties’ relative intent, knowledge, and access to information. It is understood
that it would not be just and equitable if contribution pursuant to this Section
4.6 were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this Section 4.6.
Notwithstanding the provisions of this Section 4, the Dealer Manager or Dealer
shall not be required to contribute any amount in excess of the total price of
the Shares sold by it.
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
For purposes of this Section 4, each Company Affiliate shall have the same
rights to contribution as the Company, each Dealer Manager Affiliate shall have
the same rights to contribution as the Dealer Manager and each Dealer Affiliate
of a particular Dealer shall have the same rights to contribution as that
Dealer.
 

5.
Survival of Provisions

The respective agreements, representations and warranties of the Company and the
Dealer Manager set forth in this Agreement shall remain operative and in full
force and effect regardless of (a) any investigation made by or on behalf of the
Dealer Manager or any Dealer or any person controlling the Dealer Manager or any
Dealer or by or on behalf of the Company or any person controlling the Company,
and (b) the acceptance of any payment for the Shares.



6.
Applicable Law; Venue

This Agreement was executed and delivered in, and its validity, interpretation
and construction shall be governed by the laws of, the State of Arizona;
provided however, that causes of action for violations of federal or state
securities laws shall not be governed by this Section. Venue for any action
brought hereunder shall lie exclusively in Phoenix, Arizona.
 

7.
Counterparts

This Agreement may be executed in any number of counterparts. Each counterpart,
when executed and delivered, shall be an original contract, but all
counterparts, when taken together, shall constitute one and the same Agreement.



8.
Successors and Amendment

8.1. This Agreement shall inure to the benefit of and be binding upon the Dealer
Manager and the Company and their respective successors. Nothing in this
Agreement is intended or shall be construed to give to any other person any
right, remedy or claim, except as otherwise specifically provided herein. This
Agreement shall inure to the benefit of the Dealers to the extent set forth in
Sections 1 and 4 hereof.
8.2. This Agreement may be amended only by the written agreement of the Dealer
Manager and the Company.
 

9.
Term

This Agreement may be terminated by either party (i) immediately upon notice to
the other party in the event that the other party shall have materially failed
to comply with any of the material provisions of this Agreement on its part to
be performed during the term of this Agreement or if any of the representations,
warranties, covenants or agreements of such party contained herein shall not
have been materially complied with or satisfied within the times specified or
(ii) by either party on 60 days written notice.
In any case, this Agreement shall expire at the close of business on the
effective date that the Offering is terminated. The provisions of Section 4
hereof shall survive such termination. In addition, the Dealer Manager, upon the
expiration or termination of this Agreement, shall (i) promptly deposit any and
all funds in its possession which were received from investors for the sale of
Shares into such account as the Company may designate; and (ii) promptly deliver
to the Company all records and documents in its possession which relate to the
Offering and are not designated as dealer copies. The Dealer Manager, at its
sole expense, may make and retain copies of all such records and documents, but
shall keep all such information confidential, except as otherwise required by
applicable law. The Dealer Manager shall use its commercially reasonable efforts
to cooperate with the Company to accomplish an orderly transfer of management of
the Offering to a party


8

--------------------------------------------------------------------------------





designated by the Company. Upon expiration or termination of this Agreement, the
Company shall pay to the Dealer Manager all commissions and fees to which the
Dealer Manager is or becomes entitled under Section 3 at such time as such
commissions become payable. In such event, participating Dealers shall only be
entitled to receive the actual earned commissions to which they are entitled as
a reallowance of the commissions received by the Dealer Manager.



10.
Confirmation

The Company hereby agrees and assumes the duty to confirm on its behalf and on
behalf of dealers or brokers who sell the Shares, including the Dealer Manager,
all orders for purchase of Shares accepted by the Company. Such confirmations
will comply with applicable rules of the SEC and FINRA, and will comply with
applicable laws of such other jurisdictions to the extent the Company is advised
of such laws in writing by the Dealer Manager.



11.
Suitability of Investors

The Dealer Manager will offer Shares, and in its agreements with Dealers will
require that the Dealers offer Shares, only to persons who meet the financial
qualifications set forth in the Prospectus and will only make offers to persons
in the states in which it is advised in writing by the Company that the Shares
are qualified for sale or that such qualification is not required. In offering
Shares, the Dealer Manager will, and in its agreements with Dealers, the Dealer
Manager will require that the Dealers will, comply with the provisions of all
applicable rules and regulations relating to suitability of investors, including
without limitation, the provisions of Article III of the NASAA Guidelines. The
Dealer Manager shall determine if a purchaser meets the minimum initial
suitability standards: a net worth of at least $250,000 (exclusive of the value
of the purchaser’s home, furnishings and automobiles) or an annual gross income
of at least $70,000 and a net worth of at least $70,000 (exclusive of the value
of the purchaser’s home, furnishings and automobiles), and any applicable state
specific suitability standards. In making the determinations as to suitability,
the Dealer Manager shall be entitled to rely on the Dealers and/or information
provided by the purchasers. In addition, the Dealer Manager shall make every
reasonable effort to determine that the purchase of the Shares is a suitable and
appropriate investment for each purchaser. The Dealer Manager shall be entitled
to rely on representations as to suitability provided by the Dealer based on
information provided by such purchaser to the Dealer. In making its suitability
determination, the Dealer will consider, based on the information provided by
the purchaser, such purchaser’s age, investment objectives, investment
experience, income, net worth, financial situation, and other investments held
by such purchaser, and whether the purchaser: meets the state specific minimum
income and net worth standards set forth in the Suitability Standards section of
the Prospectus for purchasers resident in those states; can reasonably benefit
from an investment in the Shares based on his overall investment objectives and
portfolio structure; is able to bear the economic risk of the investment based
on his overall financial situation; and has an apparent understanding of the
fundamental risks of an investment in the Shares, the risk that he may lose his
entire investment, the lack of liquidity of the Shares, the restrictions on
transferability of the Shares, the background and qualifications of the
Company’s advisor, and the tax, including ERISA, consequences of an investment
in the Shares. With respect to the maintenance of records required by the NASAA
Guidelines, the Company agrees that the Dealer Manager can satisfy its
obligations by contractually requiring such information to be maintained by the
Dealers for at least six (6) years.



12.
Submission of Subscriptions

12.1. Those persons who purchase Shares will be instructed by the Dealer Manager
or the Dealer to make their checks payable to “Cole Credit Property Trust V,
Inc.” or, alternatively, “CCPT V” or, in the event that the purchase is made
using a subscription agreement covering the Shares and the shares of one or more
other Cole REITs (a “Joint Subscription Agreement”), “Cole REIT.” Checks
received by the Dealer Manager or Dealer that conform to the foregoing
instructions shall be transmitted for deposit as set forth below. The Dealer
Manager may authorize certain Dealers that are “$250,000 broker-dealers” to
instruct their customers to make their checks for Shares subscribed for payable
directly to the Dealer. In such case, the Dealer will collect the proceeds of
the subscribers’ checks and issue a check for the aggregate amount of the
subscription proceeds, without any reductions or offset, made payable in the
manner described above. Transmittal of received investor funds will be made in
accordance with the following procedures:
(a) If a Dealer conducts its internal supervisory procedures at the location
where subscription documents and checks are initially received, the Dealer shall
conduct its suitability review of the transaction and if the transaction is
suitable and the paperwork is in good order forward the subscription documents
to the Dealer Manager and the checks to the Company by the end of the next
business day following receipt of the subscription documents and the checks.
(b) If a Dealer’s internal supervisory procedures are to be performed at a
different location (the “Final Review Office”), the subscription documents and
check must be transmitted to the Final Review Office by the end of the next


9

--------------------------------------------------------------------------------





business day following receipt by the Dealer of the subscription documents and
check. The Final Review Office will, by the end of the next business day
following receipt by the Final Review Office of the subscription documents and
check, conduct its suitability review of the transaction and if the transaction
is suitable and the paperwork is in good order forward the subscription
documents and the checks to the Company.



13.
Notices

Any notice, approval, request, authorization, direction or other communication
under this Agreement shall be given in writing and shall be deemed to be
delivered when delivered in person or deposited in the United States mail,
properly addressed and stamped with the required postage, registered or
certified mail, return receipt requested, to the intended recipient as set forth
below:


If to the Company:
  
Cole Credit Property Trust V, Inc.
 
  
2325 East Camelback Road, Suite 1100
 
  
Phoenix, Arizona 85016
 
  
Attention: President
 
 
 
If to the Dealer Manager:
  
Cole Capital Corporation
 
  
2325 East Camelback Road, Suite 1100
 
  
Phoenix, Arizona 85016
 
  
Attention: President

Any party may change its address specified above by giving the other party
notice of such change in accordance with this Section 13.
 

14.
Independent Contractor

The Company hereby acknowledges that the Company’s engagement of the Dealer
Manager in connection with the Offering and the process leading up to the
Offering is as an independent contractor and not in any other capacity.
 

15.
Integration

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Dealer Manager with respect to the
subject matter hereof.
 

16.
Waiver of Jury Trial

The Company and the Dealer Manager hereby irrevocably waive, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
[SIGNATURE PAGE TO FOLLOW]




10

--------------------------------------------------------------------------------






If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.
 
 
Very truly yours,
 
 
 
COLE CREDIT PROPERTY TRUST V, INC.
 
 
 
 
 
By:
 
/s/ Nathan D. DeBacker
 
Name:
 
Nathan D. DeBacker
 
Title:
 
Chief Financial Officer and Treasurer

 
Accepted and agreed as of the date first above written.
 
 
 
COLE CAPITAL CORPORATION
 
 
 
 
By:
 
/s/ William C. Miller
 
Name:
 
William C. Miller
 
Title:
 
President
 





11

--------------------------------------------------------------------------------






Exhibit A
COLE CREDIT PROPERTY TRUST V, INC.
Up to $1,500,000,000 in Shares of Class A Common Stock and Class T Common Stock
FORM OF
SELECTED DEALER AGREEMENT
Ladies and Gentlemen:
Cole Capital Corporation, as the dealer manager (“Dealer Manager”) for Cole
Credit Property Trust V, Inc. (the “Company”), a Maryland corporation, invites
you (the “Dealer”) to participate in the distribution of shares of Class A
common stock, $0.01 par value per share (“Class A Shares”), and Class T common
stock, $0.01 par value per share (“Class T Shares”) (the Class A Shares and
Class T Shares, collectively, the “Shares”), subject to the following terms:

I. Dealer Manager Agreement
The Dealer Manager has entered into that certain Second Amended and Restated
Dealer Manager Agreement with the Company dated August 1, 2017, in the form
attached hereto as Exhibit A (the “Dealer Manager Agreement”). The terms of the
Dealer Manager Agreement relating to the Dealer are incorporated herein by
reference as if set forth verbatim and except as otherwise specifically stated
herein, all terms used in this Agreement have the meanings provided in the
Dealer Manager Agreement. By your acceptance of this Agreement, you will become
one of the Dealers referred to in the Dealer Manager Agreement and will be
entitled and subject to the terms and conditions of the Dealer Manager
Agreement, including but not limited to the indemnification provisions contained
in Sections 4.2 and 4.4 of the Dealer Manager Agreement. The Shares are offered
solely through broker-dealers who are members of the Financial Industry
Regulatory Authority, Inc. (“FINRA”).
The Dealer hereby agrees to use its best efforts to sell the Shares for cash on
the terms and conditions stated in the Prospectus. Nothing in this Agreement
shall be deemed or construed to make the Dealer an employee, agent,
representative or partner of the Dealer Manager or of the Company, and the
Dealer is not authorized to act for the Dealer Manager or the Company or to make
any representations on their behalf except as set forth in the Prospectus and
such other printed information furnished to the Dealer by the Dealer Manager or
the Company to supplement the Prospectus (“supplemental information”).

II. Submission of Orders
Those persons who purchase Shares shall make their checks payable to “Cole
Credit Property Trust V, Inc.” or, alternatively, “CCPT V” or, in the event that
the purchase is made using a Joint Subscription Agreement, “Cole REIT.” Checks
received by the Dealer that conform to the foregoing instructions shall be
transmitted for deposit as set forth below. The Dealer Manager may authorize the
Dealer, if the Dealer is a “$250,000 broker-dealer”, to instruct its customers
to make its checks for Shares subscribed for payable directly to the Dealer, in
which case the Dealer will collect the proceeds of the subscriber’s checks and
issue a check made payable in the manner described above for the aggregate
amount of the subscription proceeds. Transmittal of received investor funds will
be made in accordance with the following procedures:
 
(a)
If the Dealer conducts its internal supervisory procedures at the location where
subscription documents and checks are initially received, the Dealer shall
conduct its suitability review of the transaction and if the transaction is
suitable and the paperwork is in good order forward the subscription documents
and the checks to the Company by the end of the next business day following
receipt of the subscription documents and the checks.

(b)
If the internal supervisory procedures are to be performed at a different
location (the “Final Review Office”), the subscription documents and checks must
be transmitted to the Final Review Office by the end of the next business day
following receipt by the Dealer of the subscription documents and checks. The
Final Review Office will, by the end of the next business day following receipt
by the Final Review Office of the subscription documents and checks, conduct its
suitability review of the transaction and if the transaction is suitable and the
paperwork is in good order forward the subscription documents and the checks to
the Company.



A-1



--------------------------------------------------------------------------------






III. Pricing
Except for discounts described in or as otherwise provided in the “Plan of
Distribution” section of the Prospectus, up to $1,500,000,000 in Shares shall be
offered to the public, consisting of (a) up to $660,000,000 in Class A Shares in
the primary offering at a price of $26.37 per share (subject in certain
circumstances to discounts based upon the volume of shares purchased and for
certain categories of purchasers), (b) up to $540,000,000 in Class T Shares in
the primary offering at a price of $25.26 per share (subject in certain
circumstances to discounts based upon the volume of shares purchased and for
certain categories of purchasers), (c) up to $165,000,000 in Class A Shares
pursuant to the Company’s distribution reinvestment plan at a purchase price of
$24.00 per share and (d) up to $135,000,000 in Class T Shares pursuant to the
Company’s distribution reinvestment plan at a purchase price of $24.00 per
share, all upon the other terms and subject to the conditions set forth in the
Prospectus. The aforementioned per share prices at which the Shares are being
offered pursuant to the Offering are based on the estimated per share net asset
value (“NAV”) of the Company as determined by the Company’s board of directors
as of December 31, 2016, plus, in the case of the primary offering, applicable
commissions and fees. Subsequent estimates of the Company’s NAV will be made by
the Company’s board of directors at least annually. Upon any subsequent estimate
of the Company’s NAV, the per share price for Shares in the Company’s primary
offering and the Company’s distribution reinvestment plan will be equal to the
most recent NAV as determined by the Company’s board of directors divided by the
number of Shares outstanding as of the date of the most recent NAV
determination, plus, in the case of the primary offering, applicable commissions
and fees. The Company reserves the right to reallocate the Shares included in
the Offering among the classes of Shares and between those offered to the public
and those offered pursuant to the distribution reinvestment plan. Except as
otherwise indicated in the Prospectus or in any letter or memorandum sent to the
Dealer by the Company or Dealer Manager, a minimum initial purchase of $2,500 is
required. Except as otherwise indicated in the Prospectus, additional
investments may be made in cash in minimal increments of at least $1,000. The
Shares are nonassessable. The Dealer hereby agrees to place any order for the
full purchase price.

IV. Dealers’ Commissions
Except for discounts described in or as otherwise provided in the “Plan of
Distribution” section of the Prospectus, the Dealer’s selling commission
applicable to the total public offering price of Shares sold by the Dealer which
it is authorized to sell hereunder is 7.0% of the gross proceeds of the Class A
Shares sold by it and accepted and confirmed by the Company and 3.0% of the
gross proceeds of the Class T Shares sold by it and accepted and confirmed by
the Company, which commission will be paid by the Dealer Manager; provided,
however, that no selling commissions shall be paid with respect to sales of
Shares issued and sold pursuant to the Company’s distribution reinvestment plan.
In addition, the Dealer shall provide ongoing services to holders of Class T
Shares in accordance with the Dealer’s internal policies and procedures, which
ongoing services may include, but are not limited to, (a) offering to meet with
the holder of the Class T Share no less than annually to provide overall
guidance on the stockholder’s investment in the Company, including discussing
the mechanics of the Company’s distribution reinvestment plan, the Company’s
share redemption program or a tender offer, or to answer questions about their
customer account statement or valuations, and (b) discussing with the holder of
the Class T Share, upon such stockholder’s request, any questions related to the
stockholder’s investment in the Company. As compensation for such ongoing
services to holders of Class T Shares, the Dealer will be paid a monthly
distribution and stockholder servicing fee that will be calculated on a daily
basis in an amount equal to 1/365th of 1.0% of the amount of the Company’s per
share NAV of Class T Shares sold, excluding Class T Shares sold pursuant to the
distribution reinvestment plan. The Dealer shall not receive any distribution
and stockholder servicing fee with respect to Class A Shares, although the
Dealer may, in its sole discretion, provide ongoing services to holders of
Class A Shares similar to those services provided to holders of Class T Shares.
The Dealer will no longer be entitled to the distribution and stockholder
servicing fee with respect to Class T Shares sold in the Offering at the
earliest of (i) the end of the month in which the transfer agent, on behalf of
the Company, determines that total distribution and stockholder servicing fees
paid by a stockholder within his or her individual account would be equal to
4.0% of the stockholder’s total gross investment amount at the time of the
purchase of the primary Class T Shares held in such account, or a lower limit
agreed upon between the Dealer Manager and the Dealer at the time such Class T
shares were sold; (ii) the date on which the aggregate underwriting compensation
from all sources equals 10.0% of the gross proceeds from the sale of Shares,
excluding Shares sold pursuant to the distribution reinvestment plan; (iii) the
fourth anniversary of the last day of the month in which the Offering (excluding
the offering of shares pursuant to the Company’s distribution reinvestment plan
offering) terminates; (iv) the date such Class T Share is no longer outstanding;
and (v) the date the Company effects a liquidity event. The distribution and
stockholder servicing fee relates to the share or shares sold. The Dealer will
not receive a distribution and stockholder servicing fee if such Dealer has not
executed a Selected Dealer Agreement with the Dealer Manager or if such Dealer’s
previously executed Selected Dealer Agreement with the Dealer Manager is
terminated pursuant to the provisions of Article XI of this Selected Dealer
Agreement; and provided further, that with respect to any individual investment,
the Dealer will not receive a distribution and stockholder servicing fee if such
Dealer ceases to hold the account related to such investment. For these
purposes, a “sale of Shares” shall occur if, and only if, a transaction has
closed with a securities purchaser pursuant to all applicable offering and
subscription documents, and the Company has thereafter distributed the
commission to


A-2



--------------------------------------------------------------------------------





the Dealer Manager in connection with such transaction. The Dealer hereby waives
any and all rights to receive payment of commissions due until such time as the
Dealer Manager is in receipt of the commission from the Company. In addition, as
set forth in the Prospectus, the Dealer Manager may, in its sole discretion,
reallow out of its dealer manager fee a marketing fee and its due diligence
expense reimbursement portion of the dealer manager fee, based on such factors
as the number of Shares sold by such participating Dealer, the assistance of
such Dealer in marketing the offering of Shares, and bona fide conference fees
incurred.
The parties hereby agree that the foregoing commission is not in excess of the
usual and customary distributors’ or sellers’ commission received in the sale of
securities similar to the Shares, that the Company is not liable or responsible
for the direct payment of such commission to the Dealer, and that Dealer’s
interest in the offering is limited to such commission from the Dealer Manager
and to the Dealer’s indemnity rights referred to in Section 4 of the Dealer
Manager Agreement.
The Dealer acknowledges that the Company may reimburse its advisor for
underwriting expenses not covered by the selling commissions, dealer manager fee
and distribution and stockholder servicing fee set forth in Section 3.3 of the
Dealer Manager Agreement, but only to the extent that the total of such
reimbursements for underwriting expenses and the selling commissions, dealer
manager fee and distribution and stockholder servicing fee set forth in Section
3.3 of the Dealer Manager Agreement is no more than 10.0% of the gross offering
proceeds of the Shares sold in the Offering, excluding proceeds from the
distribution reinvestment plan. In no event will total underwriting compensation
exceed 10.0% of the gross proceeds of the Shares sold in the Offering, excluding
proceeds from the distribution reinvestment plan.
The Dealer acknowledges that the Dealer Manager intends to pay transaction-based
compensation to the Dealer Manager’s wholesalers in connection with sales of
Shares, and that such transaction-based compensation may, and likely will, be
different from the amount of transaction-based compensation the Dealer Manager
will pay its wholesalers in connection with sales of securities offered by other
real estate investment programs sponsored by Cole Capital. Such compensation may
provide a disproportionate incentive for the Dealer Manager’s wholesalers to
recommend that the Dealer distribute the Shares in addition to or in lieu of
securities offered by other real estate investment programs sponsored by Cole
Capital, or to recommend that the Dealer distribute securities offered by other
real estate investment programs sponsored by Cole Capital in addition to or in
lieu of the Shares.



V. Payment
Payments of selling commissions will be made by the Dealer Manager (or by the
Company as agent of the Dealer Manager as provided in the Dealer Manager
Agreement) to the Dealer within 30 days of the receipt by the Dealer Manager of
the gross commission payments from the Company. The Dealer acknowledges that if
the Company pays selling commissions to the Dealer Manager, the Company has
satisfied its obligation for paying selling commissions. The Company may rely on
and use the preceding acknowledgement as a defense against any claim by the
Dealer for selling commissions that the Company pays to Dealer Manager but that
Dealer Manager fails to remit to the Dealer. If, for any reason, a purchase is
cancelled, the Dealer shall promptly return to the Company any selling
commission and distribution and stockholder servicing fees it has received with
respect to such purchase.

VI. Right to Reject Orders or Cancel Sales
All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company, which reserves the
right to reject any order for any or no reason. Orders not accompanied by a
Subscription Agreement/Signature Page and the required check in payment for the
Shares may be rejected. If any check is not paid upon presentment, or if the
Company is not in actual receipt of clearinghouse funds or cash, certified or
cashier’s check or the equivalent in payment for the Shares within 15 days of
sale, the Company reserves the right to cancel the sale without notice. In the
event an order is rejected or cancelled for any reason, the Dealer agrees to
return to the Dealer Manager any commission theretofore paid with respect to
such order.

VII. Prospectus and Supplemental Information
The Dealer is not authorized or permitted to give and will not give, any
information or make any representation concerning the Shares except as set forth
in the Prospectus and any supplemental information provided by the Company or
Dealer Manager. The Dealer Manager will supply the Dealer with reasonable
quantities of the Prospectus, any amendments or supplements thereto, as well as
any supplemental information, for delivery to investors, and the Dealer will
deliver a copy of the Prospectus and all supplements and amendments thereto to
each investor to whom an offer is made prior to or simultaneously with the first
solicitation of an offer to sell the Shares to an investor. The Dealer agrees
that it will not send or give any supplemental information to an investor unless
it has previously sent or given a Prospectus to that investor or has


A-3



--------------------------------------------------------------------------------





simultaneously sent or given a Prospectus with such supplemental information.
The Dealer agrees that it will not show or give to any investor or prospective
investor or reproduce any material or writing which is supplied to it by the
Dealer Manager and marked “broker-dealer only,” or otherwise bearing a legend
denoting that it is not to be used in connection with the sale of Shares to any
prospective investor. The Dealer agrees that it will not use in connection with
the offer or sale of Shares any material or writing which relates to another
company supplied to it by the Company or the Dealer Manager bearing a legend
which states that such material may not be used in connection with the offer or
sale of any securities other than the company to which it relates. The Dealer
further agrees that it will not use in connection with the offer or sale of
Shares any materials or writings which have not been previously approved by the
Dealer Manager. Each Dealer agrees, if the Dealer Manager so requests, to
furnish a copy of any revised preliminary Prospectus to each person to whom it
has furnished a copy of any previous preliminary Prospectus, and further agrees
that it will itself mail or otherwise deliver all preliminary and final
Prospectuses required for compliance with the provisions of Rule 15c2-8 under
the Exchange Act. Regardless of the termination of this Agreement, the Dealer
will deliver a Prospectus in transactions in the Shares for a period of 90 days
from the effective date of the Registration Statement or such longer period as
may be required by the Exchange Act or the rules and regulations thereunder. On
becoming a Dealer, and in offering and selling Shares, the Dealer agrees to
comply with all the applicable requirements under the Securities Act and the
Exchange Act.

VIII. License and Association Membership
The Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that the Dealer is (1) a properly registered
broker-dealer under the Exchange Act and any applicable state securities laws,
or a broker-dealer exempt from such registration, and (2) is a member in good
standing of FINRA and each other securities self-regulatory organization of
which it is a member. This Agreement shall automatically terminate if the Dealer
ceases to be a member in good standing of FINRA or such other self-regulatory
organization. The Dealer agrees to notify the Dealer Manager immediately if the
Dealer ceases to be a member in good standing of FINRA or any other such
self-regulatory organization. The Dealer Manager also hereby agrees to comply
with the Conduct Rules of FINRA, including but not limited to Rules 2730, 2740,
2420 and 2750.

IX. Anti-Money Laundering Compliance Programs
The Dealer represents to the Company and the Dealer Manager that the Dealer has
established and implemented anti-money laundering compliance programs in
accordance with applicable law, including applicable FINRA rules, SEC rules and
the USA PATRIOT Act of 2001, reasonably designed to detect and cause the
reporting of suspicious transactions in connection with the sale of Shares.

X. Limitation of Offer
The Dealer will offer Shares only to persons who meet the financial
qualifications set forth in the Prospectus and will only make offers to persons
in the states in which it is advised in writing by the Company or the Dealer
Manager that the Shares are qualified for sale or that such qualification is not
required. In offering Shares, the Dealer will comply with all applicable
provisions of the FINRA Rules including those rules relating to suitability of
recommendations, as well as all other applicable rules and regulations relating
to suitability of investors, including without limitation, the provisions of
Article III.C. of the Statement of Policy Regarding Real Estate Investment
Trusts of the North American Securities Administrators Association, Inc.
In accordance with Section 11 of the Dealer Manager Agreement, the Dealer
Manager shall be responsible for determining if a purchaser meets the following
initial suitability standards: a net worth of at least $250,000 (exclusive of
the value of the purchaser’s home, furnishings and automobiles) or an annual
gross income of at least $70,000 and a net worth of at least $70,000 (exclusive
of the value of the purchaser’s home, furnishings and automobiles), and any
applicable state specific suitability standards set forth in the Prospectus. In
making this determination, the Dealer Manager shall be entitled to rely on the
Dealer and/or information provided by the purchasers. The Dealer shall make
every reasonable effort to determine that the purchase of the Shares is a
suitable and appropriate investment for each purchaser based on information
provided by such purchaser to the Dealer including such purchaser’s age,
investment objectives, investment experience, income, net worth, financial
situation, and other investments held by such purchaser. In making its
determination, the Dealer will consider, based on the information provided by
the purchaser whether the purchaser: meets the state specific minimum income and
net worth standards set forth in the Suitability Standards section of the
Prospectus for purchasers resident in those states; can reasonably benefit from
an investment in the Shares based on his overall investment objectives and
portfolio structure; is able to bear the economic risk of the investment based
on his overall financial situation; and has an apparent understanding of the
fundamental risks of an investment in the Shares, the risk that he may lose his
entire investment, the lack of liquidity of the Shares, the restrictions on
transferability of the Shares, the background and qualifications of the
Company’s advisor, and the tax, including


A-4



--------------------------------------------------------------------------------





ERISA, consequences of an investment in the Shares. The Dealer agrees to
maintain records for at least six (6) years of the information used to determine
that an investment in the Shares is suitable and appropriate for each such
purchaser.

XI. Termination
The Dealer will suspend or terminate its offer and sale of Shares upon the
request of the Company or the Dealer Manager at any time and will resume its
offer and sale of Shares hereunder upon subsequent request of the Company or the
Dealer Manager. Any party may terminate this Agreement by written notice. Such
termination shall be effective 48 hours after the mailing of such notice. This
Agreement, including the terms of the Dealer Manager Agreement relating to the
Dealer incorporated by reference in this Agreement, is the entire agreement of
the parties and supersedes all prior agreements, if any, between the parties
hereto relating to the subject matter hereof.
This Agreement may be amended at any time by the Dealer Manager by written
notice to the Dealer, and any such amendment shall be deemed accepted by the
Dealer upon placing an order for sale of Shares after such Dealer has received
such notice.

XII. Privacy Laws
The Dealer Manager and the Dealer (each referred to individually in this section
as “party”) agree as follows:
 
(a)
Each party agrees to abide by and comply with (i) the privacy standards and
requirements of the Gramm-Leach-Bliley Act of 1999 (“GLB Act”), (ii) the privacy
standards and requirements of any other applicable Federal or state law, and
(iii) its own internal privacy policies and procedures, each as may be amended
from time to time;

(b)
Each party agrees to refrain from the use or disclosure of nonpublic personal
information (as defined under the GLB Act) of all customers who have opted out
of such disclosures except as necessary to service the customers or as otherwise
necessary or required by applicable law; and

(c)
Each party shall be responsible for determining which customers have opted out
of the disclosure of nonpublic personal information by periodically reviewing
and, if necessary, retrieving a list of such customers (the “List”) as provided
by each to identify customers that have exercised their opt-out rights. In the
event either party uses or discloses nonpublic personal information of any
customer for purposes other than servicing the customer, or as otherwise
required by applicable law, that party will consult the List to determine
whether the affected customer has exercised his or her opt-out rights. Each
party understands that each is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.


XIII. Notice
All notices will be in writing and will be duly given to the Dealer Manager when
sent via overnight express delivery service to 2325 East Camelback Road, Suite
1100, Phoenix, Arizona 85016, and to the Dealer when sent via overnight express
delivery service to the address specified by the Dealer herein.

XIV. Arbitration, Attorneys’ Fees, Applicable Law and Venue
In the event of a dispute between the Parties arising out of or related to this
Agreement, such dispute shall be submitted to arbitration before FINRA in
Phoenix, Arizona, in accordance with FINRA industry arbitration rules. Any award
shall be final and binding between the Parties and judgment thereon may be
entered in any court of competent jurisdiction.
In any action to enforce the provisions of this Agreement or to secure damages
for its breach, the prevailing party shall recover its costs and reasonable
attorney’s fees. This Agreement shall be construed under the laws of the State
of Arizona and shall take effect when signed by the Dealer and countersigned by
the Dealer Manager. Venue for any action (including arbitration) brought
hereunder shall lie exclusively in Phoenix, Arizona.
[SIGNATURE PAGE TO FOLLOW]


A-5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on its behalf by its duly authorized agent.


 
THE DEALER MANAGER:
 
 
 
COLE CAPITAL CORPORATION
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 



A-6



--------------------------------------------------------------------------------






EXHIBIT A
Dealer Manager Agreement
Attached on CD-Rom in Due Diligence package.



--------------------------------------------------------------------------------





We have read the foregoing Agreement and we hereby accept and agree to the terms
and conditions therein set forth. We hereby represent that the list below of
jurisdictions in which we are registered or licensed as a broker or dealer and
are fully authorized to sell securities is true and correct, and we agree to
advise you of any change in such list during the term of this Agreement.
 
1.
Identity of Dealer:

Company Name:
 
 
 
 
 
 
Type of entity:
 
 
 
 
 
(Corporation, Partnership, Proprietorship, Etc.)
 
 
 
 
Organized in the State of:
 
 
 



Licensed as broker-dealer in the following jurisdictions:
 
¨
All
 
¨
Georgia
 
¨
Massachusetts
 
¨
New York
 
¨
Tennessee
 
¨
Alabama
 
¨
Hawaii
 
¨
Michigan
 
¨
North Carolina
 
¨
Texas
 
¨
Alaska
 
¨
Idaho
 
¨
Minnesota
 
¨
North Dakota
 
¨
US Virgin Islands
 
¨
Arizona
 
¨
Illinois
 
¨
Mississippi
 
¨
Ohio
 
¨
Utah
 
¨
Arkansas
 
¨
Indiana
 
¨
Missouri
 
¨
Oklahoma
 
¨
Vermont
 
¨
California
 
¨
Iowa
 
¨
Montana
 
¨
Oregon
 
¨
Virginia
 
¨
Colorado
 
¨
Kansas
 
¨
Nebraska
 
¨
Puerto Rico
 
¨
Washington
 
¨
Connecticut
 
¨
Kentucky
 
¨
Nevada
 
¨
Pennsylvania
 
¨
West Virginia
 
¨
Delaware
 
¨
Louisiana
 
¨
New Hampshire
 
¨
Rhode Island
 
¨
Wisconsin
 
¨
District of Columbia
 
¨
Maine
 
¨
New Jersey
 
¨
South Carolina
 
¨
Wyoming
 
¨
Florida
 
¨
Maryland
 
¨
New Mexico
 
¨
South Dakota
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tax I.D. #:
 

 
 2.
Person to receive notice pursuant to Section XIII:

Name:
 
 
 
 
 
 
Company:
 
 
 
 
 
 
Address:
 
 
 
 
 
 
Telephone No.:
 
 
 
 
 
 
Facsimile No.:
 
 
 
 
 
 
Email Address:
 
 
 
AGREED TO AND ACCEPTED BY THE DEALER:
 
 
 
 
Company Name:
 
 
 
 
 
 
Signature:
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
Date:
 
 


